DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2018 has been considered by the examiner.
Specification
The substitute specification filed 11/29/2018 is acknowledged and has been approved for entry by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim contains terms with spaces between characters i.e. line 8 – ci rcumferential should be –circumferential and line 14 – wid en ed should be –widened--.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the angled inner grooves" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The aforementioned claim element is ambiguous as it is unclear which of the plurality of angled inner grooves as recited in claim 1, “the angled inner groove” makes reference. The examiner suggests amending “the angled inner groove” limitation to read “at least one of the plurality of angled inner grooves”.
Additionally, claim 1 recite “the grooves” in lines 8, 9, 11. There is insufficient antecedent basis for this limitation in the claim. The aforementioned claim element is ambiguous as it is unclear which of the circumferential groove, plurality of angled inner grooves, or plurality of angled outer grooves as recited in claim 1, “the grooves” makes reference.
Additionally, claim 1 recite “the blocks” in line 11. There is insufficient antecedent basis for this limitation in the claim. The aforementioned claim element is ambiguous as it is unclear which of the center blocks or shoulder blocks as recited in claim 1, “the blocks” makes reference.
Claims 2-6 are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sueyoshi et al. (US 2015/0336430 A1 – of record), in view of Yamaya (JP 2007-168572 A).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
Regarding claim 1, Sueyoshi discloses a pneumatic tire, see abstract and reproduction of FIG. 1 below. The tire having a tread pattern configured to have a circumferentially extending groove which extension encompasses the tire center equator C – (corresponds to a circumferential groove extending in a tire circumferential direction in a center region of a tread portion); a plurality of angled inner grooves disposed on either side of the circumferentially extending groove and communicating with the 
[AltContent: textbox (Shoulder blocks)][AltContent: arrow][AltContent: textbox (Center blocks)][AltContent: arrow][AltContent: textbox (Angled outer grooves)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Angled inner grooves)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Circumferentially extending groove)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    2430
    1625
    media_image1.png
    Greyscale

The tread pattern is further configured to have a plurality of angled outer grooves disposed on either side of the circumferential groove and communicating with the angled inner grooves while being inclined in another direction with respect to the tire circumferential direction; center blocks defined by the grooves at positions adjacent to the circumferential groove; and shoulder blocks defined by the grooves between the angled outer 
[AltContent: textbox (Widened width circumferentially extending groove)][AltContent: arrow][AltContent: textbox (Narrow width circumferentially extending groove)][AltContent: arrow][AltContent: textbox (Angled inner grooves)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    2430
    1625
    media_image1.png
    Greyscale

The circumferential groove includes a plurality of widened portions and a plurality of narrow width portions alternately disposed in the tire circumferential direction and thus has a groove width varying in the tire circumferential direction, where the angled inner grooves communicate with the widened portions, see above.
Sueyoshi does not explicitly disclose the pneumatic tire further comprises a plurality of repetitive elements including the grooves and the blocks and repeatedly disposed in the tire circumferential direction, the repetitive elements including a plurality of repetitive elements of plurality of types having different pitches, nor where an inclination angle, formed by an imaginary straight line connecting centers of opening ends of a pair of the angled inner grooves open to and communicating with the widened portion corresponding thereto, with respect to the tire circumferential direction, varies for each widened portion and decreases as the pitches of the repetitive elements decrease.
However, Sueyoshi discloses its tread pattern is suitable for having a variable pitch arrangement without providing details thereof, see [0038]. Therefore, it would have been necessary and obvious to look to prior art for exemplary configurations of variable pitch tread patterns.
Yamaya discloses a pneumatic tire tread pattern comprising a plurality of blocks which are delimited by a plurality of circumferential grooves and lateral grooves. The plurality of blocks, circumferential grooves and lateral grooves being configured such that a pitch length in the circumferential direction of each block is changed at least three or more times, and the lateral groove widths which delimit the blocks changes in relation to the change in pitch, see page 9, paragraph 10 – page 10, paragraph 1. It being noted, figure 1 features a tread pattern having five pitch changes where the 
The lateral groove widths which open to the center circumferential groove are considered to correspond to widened portions which vary with respect to the circumferential direction of the tire and decrease as the repetitive elements decrease; since both open to a center circumferential groove and vary directly with respect to the change in pitch length as defined by the laterally extending grooves which delimit the pitches.
Therefore, as Sueyoshi discloses its tread pattern is suitable for having a variable pitch arrangement, see [0038], one would readily consider the variable pitch arrangement of Yamaya which offers a benefit of reduced tire noise, see page 1 - paragraph 3. That is, configuring the blocks of Sueyoshi such that having an inclination angle, formed by an imaginary straight line connecting centers of opening ends of a pair of lateral grooves\angled inner grooves open to and communicating with the center circumferential groove, where each lateral groove opening end\widened portion decreases as the pitches of the blocks\repetitive elements decrease, would predictably improve the tread pattern by offering a reduction in tire noise. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Regarding claim 3, modified Sueyoshi discloses repetitive elements disposed on one side of the circumferential groove and the repetitive elements disposed on an other side of the circumferential groove are disposed such that the pitches of the repetitive elements are shifted from each other, see reproduction of Yamaya figure 1 below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 4, modified Sueyoshi discloses widened portions have a substantially quadrangular shape including a pair of opposite angles protruding to both sides in a tire lateral direction, and the angled inner grooves communicate with the widened portions at parts around the opposite angles, see below.
[AltContent: arrow][AltContent: textbox (Angled inner portion)][AltContent: textbox (Widened portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Opposite angle)][AltContent: arrow][AltContent: textbox (Opposite angle)][AltContent: rect]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Claims 2, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sueyoshi et al. (US 2015/0336430 A1 – of record), in view of Yamaya (JP 2007-168572 A), as applied to claim 1 above, and further in view of Tanaka (US 2012/0160385 A1 – of record).
Regarding claim 2, modified Sueyoshi does not explicitly disclose a minimum, maximum nor difference between the two extrema inclination angles. However, it is common in the art to form lateral grooves with a particular inclination angle to influence drainage properties of the tread; and as modified Sueyoshi illustrates such inclined laterally extending grooves 
Tanaka discloses a pneumatic tire tread pattern having laterally extending grooves 12c which make an inclination with respect to the circumferential direction of the tread, see FIG. 1. The laterally extending grooves being configured such that the inclination angle is set in a range from 30° - 70°, see [0031]. Whereby such an inclination range provides an optimal angle for balancing the drainage performance and rigidity of the tread pattern. Thus, it is considered that as Tanaka’s range of 30° - 70° is within and/or overlaps the claimed ranges of minimum value 10° - 50°, maximum value of 40° - 120° and having a difference of at least 40°; one would readily apply the angles in the tread pattern of modified Sueyoshi with a reasonable expectation of success and this would predictably provide the tread pattern with a means for balancing the drainage property of the laterally extending grooves with the rigidity provided by the block portions of the tread. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laterally grooves of Sueyoshi in the claimed manner as taught by Tanaka to provide the tire with a means for balancing the drainage performance and rigidity of the tread pattern.
Regarding claim 5, modified Sueyoshi discloses repetitive elements disposed on one side of the circumferential groove and the repetitive elements disposed on an other side of the circumferential groove are disposed such that the pitches of the repetitive elements are shifted from each other, see reproduction of Yamaya figure 1 below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 6, modified Sueyoshi discloses widened portions have a substantially quadrangular shape including a pair of opposite angles protruding to both sides in a tire lateral direction, and the angled inner grooves communicate with the widened portions at parts around the opposite angles, see below.
[AltContent: arrow][AltContent: textbox (Angled inner portion)][AltContent: textbox (Widened portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Opposite angle)][AltContent: arrow][AltContent: textbox (Opposite angle)][AltContent: rect]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749